DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is to response to Application No. 16/959,591 filed on 2020.07.01.

Claims 1-10 are currently pending and have been examined.  


Drawings
The drawings filed 2020.07.01 are acceptable.


Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operation state detection member in claim 1. This is interpreted as any suitable combination of sensors as set forth in [0031] of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by JP 2012 057582 to KURACHI et al., hereinafter KURACHI (cited by applicant).


    PNG
    media_image1.png
    444
    589
    media_image1.png
    Greyscale


As to claim 1
KURACHI discloses an engine system (fig. 1, provided above) comprising: 
an engine (shown but not numbered);
an intake passage (2) configured to introduce intake air into the engine (via 10); 
an exhaust passage (3) configured to allow exhaust gas to flow out of the engine (via 3); 

an intake amount regulation valve (10) placed in the intake passage downstream of the compressor (10 is downstream of 6) to regulate an intake amount of the intake air flowing in the intake passage; 
an exhaust gas recirculation apparatus (generally 25 to include 26, 27 and 28) including an exhaust gas recirculation passage (26) configured to allow a part of the exhaust gas discharged from the engine to the exhaust passage to flow in the intake passage as exhaust gas recirculation gas and an exhaust gas recirculation valve (27) configured to regulate an exhaust gas recirculation flow rate in the exhaust gas recirculation passage (it is well known that valves control flow), the exhaust gas recirculation passage having an inlet connected to the exhaust passage downstream of the turbine (26 is downstream of 5) and an outlet connected to the intake passage upstream of the compressor (26 is upstream of 6); 
a fresh-air inflow unit (12a and 12b) including a fresh-air inflow passage (12a) configured to introduce fresh air to the intake passage downstream of the intake amount regulation valve (downstream of 10) and a fresh-air inflow valve (12b) configured to regulate a fresh air amount of fresh air flowing in -4-New U.S. Patent Application the fresh-air inflow passage (a fresh air bypass valve 12b for adjusting the amount of fresh air arranged in the middle of the fresh air bypass passage 12a), the fresh-air inflow passage having an inlet port connected to the intake passage upstream of the outlet of the exhaust gas recirculation passage (fig. 1); 
an operation state detection member configured to detect an operation state of the engine (any of sensors coupled to ECU 33 as in fig. 2); and 
a control unit (ECU 33) configured to 
control at least the intake amount regulation valve ([0036] electronically controlled throttle 10), the exhaust gas recirculation valve (ECU 33 performs control for bringing the EGR valve 27 into a fully closed state), and the fresh-air inflow valve (12b) based on the detected operation state of the engine (ECU closes 27 in parallel with the above-described control when it is detected that the absolute value of the time differential value exceeds the first threshold value and falls below the second threshold value), 
wherein the control unit is configured 
to close ([0036]) the intake amount regulation valve (10) to a predetermined deceleration open degree from a valve open state so that the intake amount of the intake air to the engine is narrowed (ECU 33 performs control … when a predetermined … deceleration condition indicating … gradual deceleration is satisfied), 

to open the fresh-air inflow valve (12b) from the valve closed state ([0029]) at a timing delayed by a predetermined period of time from a timing of closing the intake amount regulation valve ([0027] describes valve opening time t of valve 12b based on operation of time differential value of accelerator operation) so that a fresh air is introduced into the intake passage downstream of the intake amount regulation valve (opening 12b permits fresh air introduction).  

As to claim 3
KURACHI discloses a chamber having a predetermined volume in the -5-New U.S. Patent Application fresh-air inflow passage upstream of the fresh-air inflow valve (fig. 1 referring to portion of 12a upstream of 12b).  


Allowable Subject Matter
Claims 2 and 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313) 446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/8/2021 8:48 PM